MEMORANDUM **
The immigration judge’s (“IJ”) adverse credibility determination is supported by substantial evidence. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002) (reviewing the IJ’s adverse credibility determination for substantial evidence). Ortega’s testimony was replete with critical contradictions regarding her presence in the United States. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001) (holding that although “minor inconsistencies and minor omissions relating to unimportant facts will not support an adverse credibility finding,” inconsistencies that “go to the heart” of a petitioner’s claim will support such a finding). Moreover, corroborating evidence submitted by Ortega herself only detracted from her assertion that she had been in the United States since 1989. Therefore, the IJ’s determination that Ortega failed to meet the seven-year continuous presence requirement for suspension of deportation is supported by substantial evidence. Vera-Villegas v. INS, 330 F.3d 1222, 1230 (9th Cir.2003) (reviewing the seven-year continuous presence requirement for substantial evidence).
“The stay of voluntary departure” shall continue until issuance of the mandate. See Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.